Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                Remarks
Claims 1-4, 6-11, and 13-18 and 20 have been allowed 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the noted features of the applicant's invention.
Applicant's arguments filed 9/15/2021 have been fully considered and are persuasive. The rejections under 35 U.S.C. 103 of claims 1-4,6-11, and 13-18 and 20 have been withdrawn. Claims 1-4,6-11, and 13-18 and 20 have been allowed.
	Independent claims 1,8, and 15 are related to prior arts: US 20150127616 A1 Hasegawa, Tohru et al. (hereinafter Hasegawa) in view of US 20110238716 A1 Amir, Arnon et al. (hereinafter Amir), US 9639540 B2, Sparkes, Andrew et al. (hereinafter Sparkes) and US 20150370845 A1 Haustein, Nils et al. (hereinafter Haustein)
Hasegawa teaches a file system which realizes support for write once read many (WORM) cartridges. Amir teaches a method for writing data to a magnetic recording tape includes writing a plurality of files to a first partition of a magnetic recording tape using a tape drive, and writing an index to a second partition of the magnetic recording tape using the tape drive, the index including information about locations of data of the plurality of files in the first partition of the magnetic recording tape. Sparkes teaches a 
	Regarding claim 1, the claim has a unique combination of steps that when combined and looked at as a whole gives the claim patentability. While individually the cited references teach the wording of the limitations, the claimed invention as a whole is unique and the combination of the cited reference above would not be an obvious combination because of their differences in context. The independent claim contains the unique concept of having a third partition physical partition on the tape which is dedicate to metadata only. This unique step in combination with the surrounding language helps give the claim novelty. 
	Corresponding product claim 8 and system claim 15 are allowed similarly as claim 1 above. All Dependent claims are also allowed based on their dependency on the Independent claims. 
The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the 
Conclusion
                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165